IN THE COURT OF CRIMINAL APPEALS
OF TEXAS


 


NO. 20,983-06
 

EX PARTE DAVID RAY HARRIS



HABEAS CORPUS APPLICATION
           FROM JEFFERSON COUNTY            



Per Curiam. Meyers, J., dissents.


 O R D E R

	This is a subsequent application for a writ of habeas corpus under Texas Code of Criminal
Procedure, Article 11.071 § 5.
	Applicant was convicted of capital murder on April 29, 1986.  We affirmed the judgment and
sentence on September 13, 1989.  Applicant's original application for writ of habeas corpus was
considered by this Court, and relief was denied on December18,1991.  Applicant's subsequent
application was dismissed on June 22, 2004.  Applicant has filed a second subsequent application
under the provisions of Texas Code of Criminal Procedure, Article 11.071, § 5.
 



 HARRIS   -2-

	We have reviewed the claim by applicant and find that it does not meet the requirement for
consideration under Texas Code of Criminal Procedure, Article 11.071, § 5.   Applicant's
subsequent application for habeas corpus is dismissed as an abuse of the writ, and his motion for stay of
execution is denied.
	IT IS SO ORDERED THIS THE 30TH DAY OF JUNE, 2004.